DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.

2.  Claims 49 and 70 were amended, and claims 50-52 and 60-69 were cancelled.  Claims 49, 53-59, 70, 72-74, and 79 are currently pending and under examination.
 

Information Disclosure Statement
	The information disclosure statement filed on 9/24/2020 has been fully considered.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

remain rejected under 35 U.S.C. 112, first paragraph, containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention, as set forth on pages 3-8 of the office action mailed on 8/6/2020.

Claim 49 is directed to a method for treating a fibrotic disorder in a subject, the method comprising a step of:
administering to the subject a composition comprising a therapeutically effective amount of an isolated antibody, or an_antigen-binding fragment thereof, comprising a heavy chain variable region polypeptide that is at least 90% identical to an amino acid sequence set forth as SEQ ID NO:95, and a light chain variable region polypeptide that is at least 90% identical to an amino acid sequence set forth as SEQ ID NO:97, and a pharmaceutically acceptable excipient, thereby treating the fibrotic disorder in the subject.

Claim 53 is directed to the method of claim 49, wherein the therapeutically effective amount is sufficient to alter gene expression in two or more marker genes selected from the group consisting of: PAI-1, ACTA2, CCL2, Collal, Col1a1, FN-1, CTGF, and TGF1.

Claim 54 is directed to the method of claim 49, wherein the therapeutically effective amount is sufficient to reduce SMAD2/3 phosphorylation levels.

Claim 55 is directed to the method of claim 49, wherein the therapeutically effective amount does not cause a cardiovascular toxicity and/or inflammatory cell infiltrate in the heart, wherein the cardiovascular toxicity is selected from the group consisting of valvulopathy, myocardium necrosis, myocardium hemorrhage, valve hemorrhage, atrium hyperplasia, valve endothelium hyperplasia, valve stroma hyperplasia, coronary artery necrosis, and coronary artery hemorrhage.

Claim 56 is directed to the method of claim 49, wherein the fibrotic disorder is an organ fibrosis selected from the group consisting of: liver fibrosis, lung fibrosis, kidney fibrosis, skin fibrosis, uterine fibrosis and cardiac fibrosis.

Claim 57 is directed to the method of claim 49, wherein the fibrotic disorder comprises chronic inflammation.

Claim 58 is directed to the method of claim 57, wherein the fibrotic disorder is a muscular dystrophy.

Claim 59 is directed to the method of claim 58, wherein the muscular dystrophy is Deuchenne muscular dystrophy (DMD).

Claim 70 is directed to the method of claim 49, wherein the antibody, or the antigen binding fragment thereof, comprises the following CDR sequences:
CDR-H1: NYAMS (SEQ ID NO: 85);
CDR-H2: SISGSGGATYYADSVKG (SEQ ID NO: 86);
CDR-H3: ARVSSGHWDFDY (SEQ ID NO: 87);
CDR-L1: RASQSISSYLN (SEQ ID NO: 88);
CDR-L2: SSLQS (SEQ ID NO: 89); and,
CDR-L3: QQSYSAPFT (SEQ ID NO: 90).

Claim 72 is directed to the method of claim 49, further comprising the steps of
determining relative expression levels of TGF1, TGF2 and TGF3 in a clinical sample from the subject, and
selecting the subject as a candidate for receiving the composition if TGF1 is a dominant isoform expressed in the clinical sample.

Claim 73 is directed to the method of claim 49, further comprising the step of selecting the subject as a candidate for receiving the composition, wherein the fibrotic disorder has dominant TGF1 isoform expression relative to TGF2 and TGF3 as measured in a clinical sample from the subject.

Claim 74 is directed to the method of claim 49, further comprising the step of selecting the subject as a candidate for receiving the composition, wherein the subject has a fibrotic disorder determined to show dominant TGF1 isoform expression relative to TGF2 and TGF3 expression.

Claim 79 is directed to the method of claim 49, wherein the fibrotic disorder is nonalcoholic steatohepatitis (NASH).

The claims of the instant invention are directed to a genus of antibodies, or antigen-binding fragment thereof, that comprise heavy and light chain variable regions that exhibit at least 90% identity to 
To provide adequate written description and evidence of possession of a claimed genus, the specification must describe a sufficient number of species which are representative of the claimed genus, and/or provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In the instant case, the specification has not described a sufficient number of representative species of the genus, and has also not disclosed any distinguishing characteristics of the genus.
The specification teaches that the Ab3 antibody comprises the heavy chain variable region set forth in SEQ ID NO: 95 and the light chain variable region set forth in SEQ ID NO: 97 (see specification at p. 49-50).  The specification teaches that the heavy chain complementarity determining region (HCDR) sequences for antibody Ab3 are SEQ ID NOs 85, 86, and 87 for HCDRs 1-3, respectively, and the light chain CDR (LCDR) sequences for antibody Ab3 are SEQ ID NOs 88, 89, and 89 for LCDRs 1-3, respectively (see Table 5 at p. 43-44).  The specification shows that antibody Ab3 specifically bound latent TGF1, but not latent TGF2 or TGF3 (paragraph 450), and inhibits GARP-proTGF1 and LRRC33-proTGF1 (Examples 3 and 4).  Ab3 was also shown to inhibit kallikrein-mediated cleavage of LTBP3-TGF1, which inhibited release of biologically active TGF1 from LTBP3 (Example 8).  Examples 13-15 showed that in vivo administration of antibody Ab3 in several murine models of fibrotic disease resulted in inhibition or amelioration of symptoms and/or markers of fibrotic disease.
The specification also describe the Ab1 and Ab2 anti-TGF antibodies (see p. 47-49).  However, the heavy and light chain variable region sequences for these antibodies were not disclosed as being at least 90% identical to the heavy and light chain variable region sequences for Ab3 (i.e. SEQ ID NOs 95 and 97), and a sequence search and comparison of the Ab3 heavy and light chain variable region sequences of SEQ ID NOs 95 and 97 with the heavy and light chain variable region sequences for antibodies Ab1 and Ab2 did not show that the sequences for these antibodies were at least 90% identical to SEQ ID NOs 95 and 97.  Therefore, the specification has not disclosed a sufficient number of representative species, because one of ordinary skill would not consider the description of a single antibody (the Ab3 antibody) to be representative of the entire genus.
Furthermore, the specification has not described the genus in terms of distinguishing identifying characteristics.  In the instant case, the only described structure is that of the Ab3 antibody comprising a heavy chain variable region that is identical to SEQ ID NO: 95 and a light chain variable region that is 1 and be capable of treating a fibrotic disorder.  There is also no described function-correlation which would allow one of ordinary skill to envision which structure(s) of SEQ ID NOs 95 and/or 97 are required to maintain binding to TGF1.
It is noted that the specification does describe the sequences of the 3 heavy chain CDRs and the 3 light chain CDRs of Ab3 (see Table 5).  However, independent claim 49 does not limit the permitted variation to sequences other than the CDR sequences, or otherwise require the presence of the CDR sequences of SEQ ID NOs 95 and 97.
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading "Fv Structure and Diversity in Three Dimensions", of record).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of a given antibody.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences, which maintain the required conformation of the CDRs are required in order to produce a protein having antigen-binding function; and further, that proper association of heavy and light chain variable regions is required in order to form functional binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).
Bendig M. M. (Methods: A Companion to Methods in Enzymology, 1995; 8:83-93, of record) reviews that the general strategy for "humanizing" antibodies involves the substitution of all six CDRs from a rodent antibody that binds an antigen of interest, and that all six CDRs are involved in antigen binding (see entire document, but especially Figures 1-3).  Similarly, the skilled artisan recognized a "chimeric" antibody to be an antibody in which both the heavy chain variable region (which comprises the three heavy chain CDRs) and the light chain variable region (which comprises the three light chain CDRs) of a rodent antibody are recombined with constant region sequences from a human antibody of a desired isotype (see entire document, but especially Figures 1-3). 
MacCallum et al. (J. Mol. Biol. (1996) 262:732-745, of record), analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right col) and non-et al, (2003, BBRC 307, 198-205, of record), which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document). Casset et al also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left col.).
In the instant case, independent claim 49 encompasses antibody variants in which 10% of the amino acid residues of the heavy and light chain variable regions are modified.  The claim does not limit this modification to non-CDR regions, and thus the claims encompass variants of Ab3 which comprise modifications to the CDRs.  However, the relevant art makes clear that the CDR sequences are critical in determining antigen specificity.  The specification has described the Ab3 antibody as comparing the 6 CDR sequences from SEQ ID NOs 95 and 97.  There is no description of any variants of any of these CDR sequences, nor any description of how one or more of these CDR sequences can be modified and still produce an antibody that is capable of binding TGF1.  
It is also noted that even if the claims required the presence of the intact CDR sequences from SEQ ID NOs 95 and 97, as is the case for claim 70, the relevant art teaches that the effects of modifying non-CDR sequences is also not predictable, and presence of the 6 CDR sequences alone would not be sufficient to adequately describe the claimed genus.  Specifically, it is well-known in the art that both the CDRs and the framework regions in a variable domain are important for the specificity and/or affinity of a given antibody.  For example, Rudikoff et al (Proc. Natl. Acad. Sci. USA, 1982, Vol. 79, p. 1979-1983, of record) teaches that the alteration of a single amino acid in the CDR or a phosphocholine-binding myeloma protein resulting in the loss of antigen-binding function.  MacCallum et al, as discussed above, shows that a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right column), and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left column).  Additionally, Vajdos et al (J. Mol. Biol., 2002, Vol. 320, p. 415-428, of record), teaches that while antigen binding is primarily mediated by the CDRs, more highly conserved framework segments, which connect the CDRs, are mainly involved in supporting the CDR loop conformations and in some cases framework residues also contact antigen (page 416, left column), and Wu et al. (J. Mol. Biol., 1999, Vol. 294, p. 151-162, of record) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity.
Therefore, it would have been clear to one of ordinary skill that the effects of modifying CDR and framework sequences are not predictable.  In the instant case, the claims encompass variants of Ab3 in which 10% of all amino acids in both the heavy chain variable region and the light chain variable region 1.
With respect to the limitations of claims 53-59 and 79, these claims limit the genus of antibodies recited in claim 49 in functional terms, as the claims recite specific activities or properties which must be possessed by the antibody encompassed by claim 49.  The specification has described the Ab3 antibody as being able to inhibit TGF1, but not TGF2 or TGF3, wherein this antibody inhibits TGF1 in the context of several in vivo models of fibrotic disease, and therefore the Ab3 antibody would be expected to meet the limitations of these claims.  However, as discussed above, there is no description of any other antibody which comprises heavy and light chain variable regions which are only 90% identical to the heavy and light chain variable regions of Ab3, nor any disclosed structure-function correlation between antibody structure and biological activity or other properties, as recited in the claims.  Other than the complete sequences of SEQ ID NOs 95 and 97, one of ordinary skill could not have envisioned which other sequences that are only 90% identical to SEQ ID NOs 95 or 97 would also possess the properties recited in these claims.
With respect to the limitations of claims 72-74, these claims simply state additional method steps.  The claims do not further limit the scope of the genus of antibodies encompassed by claim 49, and therefore are rejected for the same reasons as claim 49.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, only the Ab3 anti-TGF1 antibody which comprises heavy chain and chain variable region polypeptides which are identical to SEQ ID NOs 95 and 97, respectively, but not the full breadth of the claims, meets the written description provision of 35 U.S.C. §112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Applicants’ arguments
In the response received on 12/22/2020, the Applicants argue that the claims are directed to a method of administering an isolated antibody, or antigen binding fragment thereof, comprising a heavy chain variable region polypeptide that is at least 90% identical to an amino acid sequence set forth in SEQ ID NO: 95, and alight chain variable region polypeptide that is at least 90% identical to an amino acid sequence set forth in SEQ ID NO: 97, and therefore the claims recite antibodies or antigen-binding fragments thereof, with a specifically claimed structure, for use in the claimed methods.
The Applicants argue that the claims have been amended to delete the functional language which required that the antibodies maintain binding to TGF1.  The Applicants also argue that the claimed method is a use of the composition, and not a function of the antibody.  Therefore, the claims are defined by the structure and not by the function of the antibodies used in the claimed methods.
The Applicants note that Example 11 of the March 25, 2008 Written Description Guidelines Training Materials is directed to an isolated nucleic acid that encodes a polypeptide with at least 85% identity to a specific sequence, and teaches that “[w]ith the aid of a computer, one of skill in the art could have identified all of the nucleic acids that encode a polypeptide with at least 85% sequence identity with SEQ ID NO: 2”.  This example explicitly states and clearly establishes that the disclosure of one particular sequence, combined with the pre-existing knowledge in the art regarding the genetic code and its redundancies, would have put one of ordinary skill in the art in possession of the claimed genus of polypeptides.
Similarly, Example 10 of the March 2008 guidelines provides that “[t]he level of skill and knowledge in the art is such that one of ordinary skill would have been able to make and identify variants having 95% identity to SEQ ID NO: 3 routinely”.  Thus, production of protein and nucleic acid molecules which contain 5-15% variation from a specific sequence (without requiring a function) is routine in the art.  Therefore, antibodies having 90% identity to particular heavy and light chain variable sequences for use in the claimed methods have sufficient written description.

Thus, the disclosed sequences are representative of the genus of sequences at least 90% identity to the disclosed sequences, particularly in view of the extensive teachings in the specification and general knowledge of the art, and one of ordinary skill would therefore have recognized that Applicants were in possession of the claimed invention at the time of filing.
The Applicants also note that the USPTO has issued numerous patents with antibody claims having a certain percentage identity with heavy and light chain variable sequences without requiring that CDR sequences be specified.
For example, US Patent 10,676,529 has claims directed to a method of treating a tumor in a subject by administering an antibody that comprises a variable light chain amino acid sequence of SEQ ID NO: 8 or at least 95% identity thereto, and a variable heavy chain amino acid sequence of SEQ ID NO: 10 or at least 95% identity thereto.
US Patent 10,766,948 has claims directed to a monoclonal antibody, or fragment thereof, which binds to the PIII protein of Adenovirus, comprising a variable region of the heavy chain having a sequence with at least 90%, 95%, or 99% identity with SEQ ID NO: 1 or SEQ ID NO: 5, and a variable region of the light chain having a sequence with at least 90%, 95%, or 99% identity with SEQ ID NO: 2 of SEQ ID NO: 6.  The sequence listing only provides antibody sequences for the two antibodies from hybridomas 7E11 and 6F11.
Similarly, US Patent 10,494,430 has claims to an anti-active gastric inhibitory polypeptide (GIP) antibody…wherein the antibody comprises, as an H chain variable region, a region comprising the amino acid sequence of SEQ ID NO: 2 or a conservative modification thereof having at least 95% identity to SEQ ID NO: 2, and, as an L chain variable region, a region comprising the amino acid sequence of SEQ ID NO: 4 or a conservative modification thereof having at least 95% identity to SEQ ID NO: 4.  The sequence listing provides one antibody sequence from hybridoma 9b9H5-B9.


Response
These arguments have been fully considered and are not persuasive.  Regarding Applicants’ arguments that the claims do not recite functional language, it is noted that although the claims do not explicitly recite a limitation (such as inhibition of TGF1 but not TGF2 or TGF3, as recited in the 4/20/2020 claims), it is noted that the claims are directed to a method of treatment, and the administered antibody must necessarily have a therapeutic effect when administered to a subject with a fibrotic condition.  The recited antibody must therefore have the function of being able to treat a fibrotic disorder.  It is also noted that the claims do require that the administered antibody be capable of altering gene expression of two or more markers selected from PAI-1, ACTA2, CCL2, Col1A1, FN-1, CTGF, and TGF1, reduce SMAD2/3 phosphorylation, and not cause cardiovascular toxicity and/or inflammatory cell infiltrate in the heart.  The specification shows that the Ab3 antibody exhibits these functional properties, but does not describe any variant of Ab3 which is capable of treating a fibrotic disorder and possessing the functions recited in claims 53-55.
As discussed above, the specification has described a single antibody (the Ab3 antibody) which comprises the heavy and light chain variable regions of SEQ ID NOs 95 and 97, respectively.  The specification describes this antibody as inhibiting TGF1 and mediating treatment of fibrotic disorders through this inhibition of TGF1.  The specification does not describe any other antibody which is capable of effectively treating a fibrotic disorder, wherein said antibody comprises heavy and light chain variable regions which are only 90% identical to SEQ ID NOs 95 and 97, respectively.  Furthermore, although the specification discloses the sequences for the 3 heavy chain and 3 light chain CDRs, there is no requirement that the antibody encompassed by independent claim 49 must retain each of these CDR sequences.  As written, claim 49 encompasses antibodies in which the CDR sequences are altered, wherein the resulting antibody must still retain the ability to treat a fibrotic condition when administered to a subject in need thereof.  The specification has not described any such variants, or described which amino acid residue(s) of SEQ ID NOs 95 and/or 97 can be altered while still producing an antibody that is capable of treating a fibrotic condition.
Applicants’ arguments regarding the March 2008 Written Description Guidelines are noted.  As an initial matter, the 2008 Written Description Training Materials are considered outdated, as set forth in the Feb. 22, 2018 memorandum, and Applicants should follow the guidance set forth in MPEP 2163.  Furthermore, even if the 2008 Guidelines were applied, Examples 10 and 11 show that an isolated protein (Example 10) or nucleic acid (Example 11) claimed by percent identity to a reference sequence were 
In the instant case, it is acknowledged that one skilled in the relevant art could conceive of antibodies which comprise heavy and light chain variable regions which are 90% identical to SEQ ID NOs 95 and 97.  However, the claims are not directed simply to the antibodies themselves, but instead recite method of treatment which requires an implicit functional limitation, namely the ability of the antibody to treat a fibrotic condition when administered to a subject in need thereof.  As discussed above, the specification has not described any antibody with less than 100% identity to the heavy and light chain variable regions of SEQ ID NOs 95 and 97, wherein said antibody retains the ability to effectively treat a fibrotic disorder.  This analysis is consistent with the guidance set forth in MPEP 2163(II)(A)(3).
With respect to Applicants’ arguments regarding the Rudikoff, MacCallum, and Vajdos references, it is noted that, as discussed above, while the claims do not explicitly recite functional language, the administered antibodies must necessarily exhibit the functional ability to treat a fibrotic disorder.  Rudikoff, MacCallum, and Vajdos show that the effects of altering the amino acid sequence of both CDR sequences and framework sequences is unpredictable.  In the instant case, the claims encompass antibodies which comprise alterations in up to 10% of all amino acid residues, in the CDR and/or framework sequences.  The specification has not described any variant in which the CDR or framework sequences have been altered, nor taught which amino acid residue(s) in either the CDR sequences or framework regions can altered and still produce an antibody which is capable of treating a fibrotic condition when administered to a subject in need thereof.
Similarly, although the specification teaches that the encompassed antibody can comprise conservative amino acid substitutions (e.g. at paragraphs 181-0182), these teachings are general in nature and there is no description of any conservative amino acid substitution(s) in the heavy and light chain variable regions of SEQ ID NOs 95 and 97 which produce an antibody that still retains biological activity.  As discussed above, the relevant art (e.g. Rudikoff, MacCallum, Vajdos) teaches that the effect of altering variable region residues on resulting biological activity is not predictable, and the specification has not described any actual examples of a conservative amino acid substitution(s) in either the CDR or framework regions of either SEQ ID NO: 95 or 97, wherein the resulting antibody is still capable of treating a fibrotic condition.  
1.  Therefore, the presence in issued claims of limitations which are similar to the instant claims does provide evidence for adequate description.


Conclusion
No claim is allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE D HISSONG whose telephone number is (571) 272-3324.  The examiner can normally be reached Monday - Friday (8:30 am - 5 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Bruce D. Hissong
Art Unit 16146
/Vanessa L. Ford/
Supervisory Patent Examiner, Art unit 1646